16-11086-jlg     Doc 176    Filed 04/12/21 Entered 04/12/21 14:59:40           Main Document
                                         Pg 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK

 In re:                                          )
                                                 )                  Case No. 16-11086 (JLG)
 CINQUE TERRE FINANCIAL GROUP LIMITED            )
                                                 )                  Chapter 15
 Debtor in a Foreign Proceeding                  )
 ________________________________________________)

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

          PLEASE TAKE NOTICE that the undersigned appears as attorney for Paul Pretlove in

 his capacity as Foreign Representative of the Debtor and that all notices given or required to

 be given in this case and all papers, documents, or any other thing served or required to be

 served be given to and served upon:

                               Markus A. Stadler
                               Martin Kenney & Co.
                               Third Floor, Flemming House
                               P.O. Box 4740
                               Road Town
                               Tortola VG1110
                               British Virgin Islands
                               Telephone: (284) 494-2444
                               Fax: (284) 494-3313
                               Email: mstadler@mksolicitors.com

          PLEASE ALSO TAKE NOTICE that the undersigned appears as an additional attorney

 for the Foreign Representative of the Debtor and does not replace any other attorney in this

 case, and nothing in this Notice of Appearance and Request for Service supersedes any similar

 Notice of Appearance and Request for Service previously given by the Foreign Representative

 of the Debtor and/or his attorneys.




                                               1
16-11086-jlg      Doc 176   Filed 04/12/21 Entered 04/12/21 14:59:40      Main Document
                                         Pg 2 of 3



 April 12, 2021                           /s/ Markus A. Stadler
                                          Markus A. Stadler
                                          Attorney for the Foreign Representative

                                          MARTIN KENNEY & CO.
                                          P. O. Box 4740
                                          Road Town
                                          Tortola VG1110
                                          British Virgin Islands
                                          Telephone: (284) 494-2444
                                          Fax: (284) 494-3313
                                          mstadler@mksolicitors.com




                                           2
16-11086-jlg    Doc 176     Filed 04/12/21 Entered 04/12/21 14:59:40            Main Document
                                         Pg 3 of 3



                                CERTIFICATE OF SERVICE



        I hereby certify that on the 12th day of April, 2021, I will electronically file the

 foregoing with the Clerk of the Court using the CM/ECF system, which will then send a

 notification of such filing (NEF) to all other CM/ECF participants in this case.




                                                3
